Motion referred to the court that rendered the decision. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur. Motion for reargument denied, without costs. Motion for leave to appeal to the Court •of Appeals dismissed, without prejudice to an application to a Judge of the Court of Appeals or to a Justice of this court for certification that a question of law is involved which ought to be reviewed by the Court of Appeals; pursuant to subdivision 1 of section 580 of the Code of Criminal Procedure. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.